Citation Nr: 1451026	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1965 to October 11, 1965.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claim of entitlement to service connection for PTSD.  He perfected a timely appeal to that decision.  

On April 22, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.   Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Finally, the Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

The issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed February 1966 rating decision, the RO denied service connection for a psychiatric disability.  
 
2.  Evidence received since the final February 1966 denial of service connection for a psychiatric disability relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.  

CONCLUSIONS OF LAW

1.  The RO's February 1966 denial of service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final February 1966 decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD. The Board concludes that notice and assistance requirements (38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2013) do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the fact the Board is reopening the claim, discussion of VA's compliance with the notice and assistance requirements of the law would serve no useful purpose.  

II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual background.

The Veteran served on active duty from August 1965 to October 1965.  The enlistment examination, conducted on August 13, 1965 was negative for any complaints or findings of a psychiatric disorder.  The service treatment records (STRs) indicate that the Veteran was brought to sick call on August 27, 1965.  It was noted that he arrived home one week ago; the same day, he had an episode of dizziness, fainted, fell to the floor and struck his head; he was unconscious for several minutes.  

The Veteran was subsequently admitted to Chelsea U. S. Naval Hospital for evaluation of amnesia and headaches.  The Veteran reported that he impulsively enlisted in the Navy because he felt that if he left home his parents might stop arguing and "save the marriage."  Following an evaluation, it was determined that the Veteran had always used escapism as a means of dealing with conflict.  The established diagnosis was schizoid personality, chronic, moderate, EPTE, manifested by escapism, seclusiveness, social isolation, serious-mindedness and fugue state.  It was determined that the Veteran's personality disorder rendered him unsuitable for further service in the U.S. Navy.  The condition was considered to be an inherent and pre-existing condition and he now suffers from no disability which is the result of an incident of service or which was aggravated thereby.  

The Veteran's initial claim for service connection for a psychiatric disability (VA Form 21-526) was received in November 1965.  

By a rating action in February 1966, the RO denied the claim for a nervous disorder.  It was determined that the Veteran suffered from schizoid personality disorder, with complaints of headaches, which was not a disability under the law.  Therefore, it was determined that service connection was not established for a psychiatric disability.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

Received in July 2009 was the Veteran's application for service connection for PTSD (VA Form 21-526).  Submitted in support of his claim were VA progress notes dated from April 2003 to August 2009.  These records show that the Veteran received ongoing clinical attention and follow-up evaluation at the mental health clinic for a psychiatric disorder, diagnosed as major depression and PTSD.  

Received in December 2009 was a statement of stressors (VA Form 21-0781a), completed by the Veteran.  The Veteran related that, while in boot camp, there was construction going on in the building and something fell from the ceiling and struck him on the head; he walked back out to the corpsman who immediately separated him from his company and sent him to Camp Porter.  He was left alone in an empty barracks there.  The Veteran related that his next memory was finding himself at a truck stop in Pennsylvania about three days later; he called his father who helped him turn himself in to the military authorities.  The Veteran related that he was sent directly to Chelsea Naval Hospital and was placed in isolation for the first 2 days for observation.  He subsequently volunteered to run the chow wagon and started running supplies to the main hospital.  The Veteran noted that most of the men had severe injuries; one had such bad burns on his face that his skin appeared to just ooze; he underwent skin abrasion every day and screamed.  Another man had both legs amputated.  A third one had severe head trauma, including having his left eye removed.  The Veteran indicated that he had nightmares about these individuals.  The Veteran indicated that he believed that he suffered a traumatic brain injury when the piece of ceiling fell on him.  

Of record is a lay statement from the Veteran's wife, wherein she indicated that she has known the Veteran for 18 years and they have been married for 9 years.  She noted that since being retired by his company, the Veteran has had recurring nightmares of burnt and dismembered patients at the Naval Hospital where he was treated in service.  She also reported that the Veteran has difficulty sleeping as a result of his nightmares.  The Veteran's wife noted that she has worked in nursing with Alzheimer's and Dementia patients and he does not fit into those categories; therefore, his claim of depression stem from a time before they met.  

Received in August 2010 were VA progress notes, dated from October 2009 to August 2010, which show that the Veteran continued to receive clinical attention and treatment for a chronic psychiatric disorder, manifested by nightmares and difficulty sleeping; these records reflect diagnoses of PTSD and major depression.  

The Veteran was afforded a VA psychiatric examination in August 2010.  At that time, it was noted that the Veteran was the only child of his adoptive parents; he was adopted at the age of 4 months.  It was noted that the Veteran entered military service in August 1965; following a head injury that occurred on the second day of training and a subsequent hospitalization on the psychiatric unit in the Chelsea Navy Hospital, the Veteran was diagnosed with a schizoid personality disorder, manifested by escapism, seclusiveness, social isolation, serious-mindedness, and fugue state, which rendered him "unsuitable for further service in the U.S. Navy."  He was subsequently discharged in October 1965.  It was noted that the Veteran has been married three times and divorced twice; he has three children.  He currently lives with his third wife of nine years.  He described his relationship as very happy; they have a full partnership.  The Veteran noted that prior to the onset of nightmares and post-traumatic symptoms, he enjoyed attending model train meeting and socializing with friends; however, since the onset of nightmares, he limits his socializing to family phone calls and visits.  The Veteran noted that he retired early due to a work injury.  

The Veteran reported that, while under psychiatric observation following an unauthorized leave from training, he witnessed several military combat patients being treated for amputations and burns.  He observed on one occasion a burn patient was seen to have the side of his face missing with the exception of a skin flap.  The Veteran related that viewing these soldiers "scared the crap" out of him.  It was noted that the Veteran received psychotherapy for what was diagnosed as a pre-existing diagnosis of schizoid personality disorder, manifested by escapism.  The Veteran reported having recurring distressing dreams of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma.  He also reported difficulty falling asleep or staying asleep and difficulty concentrating.  It was noted that the Veteran was asymptomatic until his retirement due to a physical disability in 2003; since the onset of nightmares, he has not experienced a remission in symptoms.  Following a mental status examination, the examiner stated that the Veteran does not meet the criteria for a diagnosis of PTSD.  The reported diagnosis was depressive disorder, recurrent, moderate.  

Of record is a medical statement from Dr. A. Y., a VA psychiatrist at the outpatient clinic in Bennington, Vermont, dated in November 2011, indicating that the key part of the Veteran's trauma occurred when he was assigned orderly duties at the Naval Hospital while still being held on the locked psychiatric unit; he was exposed daily to severely injured and mutilated soldiers, including people missing limbs, paraplegics and quadriplegics, individuals with severe burn injuries, and individual with severe open skull wounds.  Dr. A. Y. observed that the Veteran's emotional response to the severe bodily injury in some cases leading to death, that he saw was intense fear, helplessness, and horror, among other overwhelming negative emotions.  This clearly fits the Criterion A event required by the DSM.  The examiner stated that, based on his evaluations of the Veteran, it is fairly straight forward that he experienced a Criterion A stressor for PTSD while serving in the military in 1965, that his led to a period of approximately 10 years of significant symptoms and impairment in both employment and interpersonal domains, followed by a period of approximately 28 years of improved functioning and symptom control, followed by approximately 8 years, up to and including the present moment, of severe and active PTSD directly related to the index trauma experienced during military service in 1965.  

At his personal hearing in April 2014, the Veteran reported that he had never had any mental problems before entering military service.  The Veteran testified that it was his intention to get a 6 year submarine enlistment and he was successful in that endeavor; in fact, he was on his way to a military career until he was hit on the head in boot camp.  The Veteran related that, after being struck, he came to his senses in Carlisle, Pennsylvania, but cannot recall how he got there.  He called his father who picked him up and, the following morning, he turned himself in to the authorities.  The Veteran indicated that he was next sent to Chelsea Naval Hospital where he was placed in a lock section for 24 hours; he was then released to an open ward.  The Veteran stated that he volunteered to perform the duties of an orderly, going around hand out supplies and magazines; during his tours of the hospital, he saw a lot of severely disabled individuals.  The Veteran noted that there were a lot of individuals recovering from amputations and severe burns.  After service, he began having nightmares about these individuals.  The Veteran related that Dr. York has diagnosed him with PTSD and opined that he was not prepared to meet with those severely disabled individuals.  The Veteran indicated that he goes to the Bennington outpatient clinic where he sees Dr. York quarterly for evaluation and treatment of his psychiatric disorder.  

Submitted at the hearing was another statement from Dr. A. Y., dated in April 2014, wherein he stated that he has continued to work regularly with the Veteran as his psychiatrist in the Bennington, VT VA outpatient clinic, and he has continued to receive ongoing care and specialized therapy for a diagnosis of PTSD, for which the Criterion A stressor was exposure to severely injured, burned, and mutilated individuals while in the Chelsea Naval Hospital in 1965.  Dr. A. Y. observed that, taken altogether, information found in the Supplemental statement of the case in conjunction with the subsequent medical records, it establishes that the Veteran was in the place of the reported stressor at the time of the reported stressor.  It also establishes a clear functional change at the time of the reported stressor and properly interpreted, it also supports symptoms consistent with PTSD at that very time.  Dr. A. Y. stated that none of these assertions are based solely on the Veteran's lay statements.  


IV.  Legal Analysis-Claim to reopen.

As noted above, the issue of service connection for a psychiatric disorder was previously denied by the RO in February 1966.  No notice of disagreement was filed; therefore, that decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior denial, in February 1966, the RO determined that the Veteran did not develop an acquired psychiatric disorder in service, but had constitutional or developmental abnormality for which service connection could not be granted.  That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In reviewing the evidence added to the claims folder since the above decisions, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  These records indicate current diagnosis related to the Veteran's PTSD and statements regarding the Veteran's in service stressor.  Specifically, added to the record was a PTSD questionnaire completed by the Veteran and received by VA in December 2009.  In that statement, the Veteran reported the stressful incident in service which led to his current psychiatric disorder.  In addition, the Veteran has submitted VA progress notes dated from April 2003 through August 2010, which show that the Veteran has received ongoing evaluation and treatment for psychiatric disorders, including PTSD and major depression.  Significantly, following a VA examination in August 2010, the VA examiner rendered a diagnosis of depressive disorder.  The Veteran also submitted a medical statement from a Dr. A. Y., dated in November 2011, who concluded that the Veteran met the criteria for a diagnosis of PTSD and opined that the PTSD is directly related to the trauma which the Veteran experienced during military service.  Subsequently, in an April 2014 statement, Dr. A. Y. stated that his conclusions were based on the entire medical record as well as statements by the Veteran.  These statements clearly suggest a medical nexus between the Veteran's PTSD and the incidents that occurred during military service.  

The VA treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they contain diagnoses of an acquired psychiatric disorder, including PTSD and depressive disorder, which was not established at the time of the prior final denial.  Specifically, the evidence is relevant and probative of the issue regarding the presence of a psychiatric disorder and bears directly and substantially upon the facts regarding whether current disability is traceable to his military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether a psychiatric disorder, to include PTSD and depressive disorder, is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, including PTSD and depressive disorder; to this limited extent, the appeal of this issue is allowed.  


REMAND

The a VA examination in August 2010 reflects that the Veteran does not meet the criteria for a diagnosis of PTSD.  Rather, he noted that the pertinent diagnosis was depressive disorder, recurrent, moderate.   The examiner, however, did not opine whether any of these other problems was related to the Veteran's period of military service.  

In his November 2011 medical statement, Dr. A. Y. stated that, based on his evaluations of the Veteran, it is fairly straight forward that he experienced a Criterion A stressor for PTSD while serving in the military in 1965, and active PTSD directly related to the index trauma experienced during military service in 1965.  The Veteran is service-connected for residuals of traumatic brain injury and his description of being hit on the head by something falling from the bathroom was accepted as likely occurring (though not necessarily corroborated).  Dr. A.Y. indicated that the Veteran's trauma occurred when he was assigned orderly duties at the Naval Hospital while still being held on the locked psychiatric unit; he was exposed daily to severely injured and mutilated soldiers, including people missing limbs, paraplegics and quadriplegics, individuals with severe burn injuries, and individual with severe open skull wounds.  While there is no corroboration that he worked as an orderly in the hospital, his exposure to severely injured soldiers while in a military hospital seems plausible.  

In light of the discrepancy in the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder, including PTSD, is etiologically related to service.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his implied claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for any psychiatric disorder.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should schedule the Veteran for a VA examination in order to determine the nature and etiology of any acquired psychiatric disorder, including PTSD.  The entire claims file, including a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

a. Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). To the extent possible, the examiner is to reconcile any contradictory evidence regarding the etiology of any diagnosed psychiatric disorder.  

b.  If the examiner concludes that the Veteran has a diagnosis of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the PTSD is a result of his head injury in service or his exposure to severely injured soldiers during inpatient treatment in service.  

c. If the Veteran does not have PTSD, the examiner should specifically indicate so. Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  

d. The examiner should identify any other psychiatric diagnoses which may be found on examination.  With respect to each psychiatric disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not that such disorder is related to service.  The examination report should include the complete rationale for all opinions expressed.  

3.  Thereafter, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


